DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 14-20 are pending in the application.  Claims 1-13 have been canceled.  Claims 14 and 19 have been amended.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 14-20) in the reply filed on 3/25/22 is acknowledged.
Claims 1-13 have been canceled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/12/20 and 3/8/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest a method for repairing tissue comprising: 
inserting a suture anchor removably and replaceably coupled to a distal end of an inserter shaft through a cannula to position the suture anchor adjacent to an implant site
the suture anchor having a suture filament associated therewith that extends proximally from the anchor and through the inserter shaft, and
the inserter shaft having a ring slidably disposed therearound and coupled to the suture filament such that the ring and the inserter shaft are simultaneously distally advanced towards the cannula as the anchor moves toward the implant site
wherein advancement of the inserter shaft through the cannula causes the ring to slide relative to the inserter shaft while a distance between the anchor and the ring increases.
Specifically, the limitations directed to the ring being slidably disposed around the inserter shaft and the movement of the ring during the method are not disclosed or suggested in the prior art of record.  The ring and the inserter shaft are simultaneously distally advanced towards the cannula as the anchor moves toward the implant sight.  Advancement of the inserter shaft through the cannula causes the ring to slide relative to the inserter shaft while a distance between the anchor and the ring increases.  
Allard et al. (US 5,752,963) disclose (Figures 1-9) a suture anchor inserter (1) comprising an inserter shaft (5), a suture anchor (2) removably and replaceably coupled to a distal end (7) of the inserter shaft, and a ring (13) slidably disposed around the inserter shaft.  As depicted in Figure 3, the ring and the inserter shaft would be capable of being simultaneously distally advanced towards an implant site.  However, Allard et al. provide no disclosure or suggestion of a cannula (other than describing the inserter shaft as cannulated in the Abstract).  Further, Allard et al. fail to disclose advancement of the inserter shaft through a cannula causes the ring to slide relative to the inserter shaft while a distance between the anchor and the ring increases.  The mechanism that causes the ring to slide relative to the inserter shaft is completely different than the claimed invention.  The ring disclosed by Allard et al. is engaged by a curved needle (4) that is attached to the suture (3).  When the suture (3) pulls on the needle, the needle presses against the side of the cap (14) which flexes out of the way to release the needle from the groove (10). The needle enters the passageway (11) of the inserter shaft by way of a slot (12) formed in the inserter shaft.  As the needle moves along the passageway, the portion extending through the slot bears against the sliding ring (13) and pulls it along the shaft (5). The ring slows the progress of the needle, or in other words, controls the needle's rate of withdrawal by checking its velocity (Column 3, lines 21-38).  Since the function of the sliding ring is completely different than what is claimed, it would not be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Allard et al. to include a cannula such that advancement of the inserter shaft through the cannula causes the ring to slide relative to the inserter shaft while a distance between the anchor and the ring increase.  Even if a cannula were to be incorporated, the ring would not function as claimed even if it were to be inserted into the cannula.
Morris et al. (US 2005/0065535 A1) disclose a cannula (40) for parking of sutures with respect to the cannula.  The cannula includes a ring-shaped suture isolator (60) that removably mounts to the cannula.  However, Morris et al. fail to disclose or suggest that the ring and the inserter shaft are simultaneously distally advanced toward the cannula, because the ring is not a part of the inserter shaft.  It is a part of the cannula, as it attaches to the proximal end of the cannula.  The ring is not slidably disposed around an inserter shaft and coupled to the suture filament as claimed.  Only after the inserter shaft passes through the ring during insertion into the cannula would the ring be slidably coupled to the inserter shaft.  Morris discloses (Figure 18) a method of arthroscopic repair of rotator cuff tear.  However, Morris only discloses that instruments and sutures are passed through the ring and cannula (paragraph 0059).  There is no disclosure or suggestion to modify Morris such that the ring is slidably disposed around an inserter shaft and coupled to a suture such that the ring and the inserter shaft are simultaneously distally advanced towards the cannula as claimed.
Chu discloses (Figures 1-5B) a suturing instrument for tying knots.  Chu discloses an inserter shaft (22) having a ring (10) slidably disposed therearound and coupled to a suture filament (40).  Chu discloses that the ring (10) is manually slidably disposed along the inserter shaft and the position of the ring along the elongate body member is maintained through a friction fit (Column 4, lines 49-54).  However, Chu fails to disclose inserting a suture anchor removably and replaceably coupled to a distal end of the inserter shaft.  Chu further fails to disclose that the suturing instrument is passed through a cannula, and wherein advancement of the inserter shaft through the cannula causes the ring to slide relative to the inserter shaft while a distance between the anchor and the ring increases.  The purpose of the device disclosed by Chu is to suture and tie knots in tissue, not inserting an anchor in a method for repairing tissue. 
Claims 15-20 are all dependent on claim 14, thus are also allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wenstrom, Jr. (US 5,520,696; Figures 1-17); Goble et al. (US 5,584,860; Figures 1-7); Fumex (US 5,989,252; Figures 1-3); Paulk et al. (US 2010/00168969 A1; Figures 1-15C); Reiser et al. (US 2012/0053629 A1; Figures 1, 2, 6A-6C, 10-17B).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        April 25, 2022